DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: In regards to claim(s) 1, prior art does not explicitly disclose, teach or suggest an alkaline water electrolysis method comprising supplying an electrolytic solution obtained by dispersing a catalyst comprising a hybrid cobalt hydroxide nanosheet being a composite of a metal hydroxide and an organic substance to anode and cathode chambers in an electrolytic cell and performing electrolysis.  Kuroda et al. (Kuroda et al.,"Direct Synthesis of Highly Designable Hybrid Metal Hydroxide Nanosheets by Using Tripodal Ligands as One-Size-Fits-All Modifiers", Nanostructures, Chemistry a European Journal, January 14, 2027, vol. 23, pages 5023-5032; as submitted on Applicant's Information Disclosure Statement on 21 December 2021) discloses a catalyst comprising a hybrid cobalt hydroxide nanosheet being a composite of a metal hydroxide and an organic substance (p. 5028; “Applicability to various transition metal hydroxides”) and recognizes the material having use as a catalyst. CN106563450A (as submitted on Applicant's Information Disclosure Statement on 24 August 2021; see also translation provided) discloses using alpha phase colbatous hydroxide nanosheet for oxygen evolution reaction (title).  CN’450 discloses that the alpha phase colbatous hydroxide nanosheet is dispersed in a Nafion aqueous solution and then coated on a glassy carbon electrode and then dried at room temperature ([32]), before being used for water electrolysis.  Barwe et al. (Barwe et al., "Overcoming the Instability of Nanoparticle-Based Catalyst Films in Alkaline Electrolyzers by using Self-Assembling and Self-Healing Films", Electrocatalysis, Analytical Chemistry—Center for Electrochemical Sciences, Angew. Chem. Int. Ed., 2017, vol. 56, pages 8573-8577; as submitted on Applicant's Information Disclosure Statement on 21 December 2021) discloses assembling self-assembled catalyst film while pumping particles to an electrolytic cell with both anode and cathode, wherein the particles with negatively charged surfaces stick to the anode and particles with positively charged surfaces stick to the cathode (abstract), using NiFe layered double hydroxide as anode and NixB xNi2-xO2 wherein 0.02≤x≤0.5.  The anode defines over the prior art for substantially the same reasons as stated above as there would be no motivation to add an intermediate layer to CN’450’s anode nor modify the material to the instantly catalytic material.  There would be no reason to combine Barwe et al. with Kuroda et al. for the same reasons as stated above.  CN109852992A discloses a ternary catalyst of Ni5Co3Mo-OH nanosheets reactively formed on the Ni foam ([23]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794